           Case 1:19-cv-07025-ER Document 33 Filed 08/12/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                    :
Manasay Hardy Ravelombonjy,                         :
                                                    : Case No. 19 Civ. 07025 (ER)
              Plaintiff,
                                                    :
                                                    : Judge Edgardo Ramos
              v.                                    :
                                                    :
Jean Francis Zinsou & Colette Zinsou-               :
Fatimabay,                                          :
                                                    :
              Defendants.
                                                    :
                                                    :

                            ORDER GRANTING MOTION
                   TO SERVE DEFENDANTS BY ALTERNATIVE MEANS

               IT IS HEREBY ORDERED that Plaintiff’s motion to serve Defendants Jean

 Francis Zinsou and Colette Zinsou-Fatimabay by alternative means, pursuant to Federal Rule of

 Civil Procedure 4(f)(3), is HEREBY GRANTED.

        IT IS FURTHER ORDERED that Plaintiff shall effect service upon Defendant Jean

 Francis Zinsou by sending an electronic copy of this Order, the Amended Complaint, and

 Summons to the following email address: jefrezin@gmail.com.

        IT IS FURTHER ORDERED that Plaintiff shall effect service upon Defendant

 Colette Zinsou-Fatimabay by sending an electronic copy of this Order, the Amended Complaint,

 and Summons to the following email addresses: facozin@yahoo.fr.

        IT IS FURTHER ORDERED that Plaintiff shall effect service upon Defendants by

 publishing notice of this action in L’Evenement Precis, once per week, for four consecutive

 weeks. If L’Evenement Precis cannot accommodate Plaintiff’s publication request, Plaintiff may
          Case 1:19-cv-07025-ER Document 33 Filed 08/12/20 Page 2 of 2




effect service upon Defendants by publishing notice of this action in the New York Times

International, once per week, for four consecutive weeks.

       IT IS FURTHER ORDERED that Plaintiff shall effect service upon Defendants by

hand delivering this Order, the Amended Complaint, and Summonses to a person of suitable

age and discretion, including the doorman or other individual charged with accepting deliveries,

at 65 West 55th Street, New York, New York, the dwelling place or usual place of abode of Andry

Olivier Zinsou, Defendants’ son. Plaintiff shall also send, via first class mail, this Order, the

Amended Complaint, and Summonses to Andry Olivier Zinsou at 65 West 55th Street, Apartment

10B, New York, New York.

IT IS SO ORDERED.

        August 12
Dated: ______________, 2020
       New York, New York

                                                    ____________________________________
                                                    Edgardo Ramos
                                                    United States District Judge
